Citation Nr: 0217400	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-06 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 
21, 2000, for the grant of service connection for post-
traumatic stress disorder.

2.  Entitlement to an effective date earlier than January 
21, 2000, for the grant of a total rating for compensation 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
evaluation and granted a total rating for compensation based 
upon individual unemployability.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in June 2001, the veteran requested a 
hearing before a traveling section of the Board.  In a 
statement that he submitted in July 2001, the veteran also 
requested a local hearing.  An RO hearing was scheduled in 
October 2001; however, the veteran canceled the hearing and 
did not ask that a new hearing be scheduled.  Additionally, 
the veteran had been scheduled for a hearing before a 
traveling section of the Board in September 2002; however, 
he failed to appear.  Based on the above-described facts, 
the Board finds that there are no outstanding hearing 
requests.


FINDINGS OF FACT

1.  On January 21, 2000, the veteran filed a claim for 
service connection for post-traumatic stress disorder and 
hearing loss and indicated that he was totally disabled.

2.  In May 2000, the RO granted service connection for 
bilateral hearing loss and tinnitus and assigned 30 percent 
and 10 percent evaluations, respectively, effective January 
21, 2000.  At that time, the RO denied service connection 
for post-traumatic stress disorder.

3.  In April 2001, the RO granted service connection for 
post-traumatic stress disorder and assigned a 50 percent 
evaluation, effective January 21, 2000, and granted a total 
rating for compensation based upon individual 
unemployability, effective January 21, 2000.

3.  Prior to January 21, 2000, the veteran was not service 
connected for any disability nor had he filed a claim for 
service connection for post-traumatic stress disorder.

4.  Effective dates earlier than January 21, 2000, for the 
grant of service connection for post-traumatic stress 
disorder and the grant of a total rating for compensation 
based upon individual unemployability is legally precluded.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
21, 2000, for the grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400 (2002).

2.  The criteria for an effective date earlier than January 
21, 2000, for the grant of a total rating for compensation 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110.  38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims by means of the 
discussion in the May 2001 statement of the case.  He was 
specifically told that he had filed a claim for service 
connection for post-traumatic stress disorder on January 21, 
2000, which had not been submitted prior to that date, and 
that when service connection was granted for post-traumatic 
stress disorder as of January 21, 2000, that was the first 
date that he met the schedular requirements for a total 
rating for compensation based upon individual 
unemployability.  Thus, the RO stated that an earlier 
effective date could not be awarded for either service 
connection for post-traumatic stress disorder or a total 
rating for compensation based upon individual 
unemployability.  The RO also provided the veteran with the 
provisions of 38 C.F.R. § 3.400, which state that, "Except 
as otherwise provided, the effective date of an evaluation 
and award of . . . compensation . . . based on an original 
claim . . . will be the date of receipt of claim or the date 
entitlement arose, whichever is later."  While the RO did 
not state what evidence the veteran would need to submit to 
substantiate his claim, based on the facts in this case, 
there is no evidence that the veteran could submit to obtain 
an earlier effective date.  Specifically, the only claim 
filed prior to the veteran's January 21, 2000, claim, was a 
claim for dental benefits.  In this case, there is no law or 
regulation that would allow an effective date earlier than 
January 21, 2000, for the grant of service connection for 
post-traumatic stress disorder or the grant of a total 
rating for compensation based upon individual 
unemployability.  The January 21, 2000, date is the earliest 
effective date that could be assigned in this case.  Without 
a claim, either formal or informal, benefits cannot be 
granted.  See 38 U.S.C.A. § 5101(a) (West 1991).  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.  

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  This was done in 
connection with the veteran's claims for service connection.  
In a March 2000 letter, the RO stated that it would request 
the veteran's service medical records and medical records 
from any VA Medical Center which had treated him.  Under the 
heading, "What The VA Will Do" (bold in original), the RO 
stated, "You must tell us the names of the medical centers, 
the medical condition treated, and the approximate dates of 
treatment."  Under the heading, "What You Must Do" (bold in 
original), the RO stated that if the veteran had any medical 
records from a private physician, that he must obtain the 
records or complete the enclosed VA Forms, 21-4142, 
Authorization and Consent to Release Information to VA, and 
that it would request the records for him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's service medical records from the 
National Personnel Records Center.  In June 2000, the 
veteran informed the RO that he would be sending medical 
records in a few weeks.  In July 2000, the RO wrote to the 
veteran, informing him that it had not received any medical 
records.  The veteran subsequently submitted private medical 
records.  The veteran has not indicated that he received any 
VA treatment.  Thus, there was no duty for the RO to obtain 
records that the veteran did not indicate existed.  The RO 
provided the veteran with a VA examination in connection 
with his claim for service connection for post-traumatic 
stress disorder.  While the RO did not provide him a 
separate examination following the veteran's request for an 
earlier effective date, the Board finds that VA was not 
under an obligation to have the veteran examined for the 
purposes of this claim.  An examination conducted in 2002 
would not assist in the grant of an effective date prior to 
January 21, 2000. 

For the reasons stated above, the requirements of the VCAA 
have been met by the RO to the extent possible.

II.  Decision

The veteran honorably served from October 1944 to November 
1946.  He received the Combat Infantryman's Badge from his 
service in World War II.

In October 1948, the veteran filed a claim for dental 
services, which was denied in a December 1948 rating 
decision.  The veteran was notified that same month of the 
determination.

On January 21, 2000, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, wherein 
he requested service connection for hearing loss and post-
traumatic stress disorder.  The veteran also completed the 
part that asks if he claimed to be "totally disabled."  

In a May 2000 rating decision, the RO granted service 
connection for bilateral hearing loss and tinnitus and 
assigned 30 percent and 10 percent evaluations, effective 
January 21, 2000, the date the veteran filed his claims for 
service connection.  The RO denied service connection for 
post-traumatic stress disorder at that time, but 
subsequently granted it in an April 2001 rating decision, 
assigning it a 50 percent evaluation.  In the April 2001 
rating decision, the RO stated that the veteran now met the 
schedular criteria for a total rating for compensation based 
upon individual unemployability and granted that benefit, 
effective January 21, 2000.

A.  Earlier effective date for the grant of 
service connection for post-traumatic stress disorder

Unless specifically provided otherwise, the effective date 
of an award based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); see also 38 C.F.R. § 
3.400 (2002).

With a claim for service connection, the effective date of 
an award will be (1) the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service or 
(2) the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2002) 
(emphasis added).

In addition, 38 U.S.C.A. § 5101(a) provides, in relevant 
part: "A specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual . . . ."

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than January 21, 
2000, for the grant of service connection for post-traumatic 
stress disorder is legally precluded.  The reasons follow.

Initially, the Board notes that the veteran has not asserted 
that he submitted a claim for service connection for post-
traumatic stress disorder prior to January 21, 2000.  
Rather, he stated that had he known he would have been 
entitled to benefits, he would have applied sooner.  

The date of January 21, 2000, far exceeds the one-year 
period following the veteran's discharge from service, and 
would not allow an effective date of November 1946 for the 
grant of service connection for post-traumatic stress 
disorder.  The effective date of January 21, 2000, was 
assigned by means of the April 2001 rating decision and is 
in accordance with the statute and the regulation.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than January 21, 2000, 
for the grant of service connection for post-traumatic 
stress disorder.  The regulation states that if the claim is 
not received within one year following separation from 
service, which is clearly not the case, as the veteran 
submitted his original claim more than 50 years following 
his discharge from service, the effective date is the date 
of claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  Even if the date entitlement 
arose were prior to January 21, 2000, the date of claim is 
January 21, 2000, and, thus, the later date is the date of 
claim-January 21, 2000.  See id.; see also 38 U.S.C.A. 
§ 5110(a) (effective date of original claim shall not be 
earlier than the date of receipt of application therefor).

Accordingly, an effective date earlier than January 21, 
2000, for the grant of service connection for post-traumatic 
stress disorder cannot be awarded.  The United States Court 
of Appeals for Veterans Claims (the Court) has held that in 
a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Earlier effective date for total rating for 
compensation based upon individual unemployability

In a claim for an increased evaluation (such as a total 
rating for compensation based upon individual 
unemployability), the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2002).  Otherwise, the 
date of receipt of the claim controls.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(2).

A total disability rating may be assigned when the 
individual is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disability, without regard to advancing age.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).  Total disability ratings for 
compensation may be assigned, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  Disabilities resulting from common 
etiology or a single accident, or affecting a single body 
system, such as orthopedic, will be considered as one 
disability.  Id.  

The Board must initially note that prior to January 21, 
2000, the veteran was not service connected for any 
disability.  Thus, a total rating for compensation based 
upon individual unemployability was neither warranted or 
even available to the veteran prior to January 21, 2000.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

After having carefully reviewed the evidence of record, the 
Board finds that an effective date earlier than January 21, 
2000, for the grant of a total rating for compensation based 
upon individual unemployability is legally precluded.  The 
reasons follow.

Here, the RO's grant of a total rating for compensation 
based upon individual unemployability was predicated based 
on the fact that as of January 21, 2000, the veteran met the 
requirements for consideration of a total rating for 
compensation based upon individual unemployability, as he 
had a combined evaluation of 70 percent for his service-
connected disabilities.  Therefore, the RO's grant of an 
effective date of January 21, 2000, for the award of a total 
rating for compensation based upon individual 
unemployability, is consistent with both the facts and the 
governing legal authority.

An effective date earlier than January 21, 2000, for the 
grant of a total rating for compensation based upon 
individual unemployability, however, is legally precluded, 
as the veteran had no service-connected disability or 
disabilities prior to that date.  Even if the veteran was 
unemployable due to the now service-connected disabilities 
prior to January 21, 2000, the veteran was not service 
connected for any disability prior to January 21, 2000.  
Thus, as stated above, a total rating for compensation based 
upon individual unemployability was not available to the 
veteran prior to that date, as he had no service-connected 
disabilities prior to January 21, 2000.  There is no statute 
or regulation that would allow an earlier effective date.  

As stated above, the Court has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.

The Board notes that it is aware that the veteran is a 
decorated World War II veteran, who served our country in a 
time of need, and regrets that a more favorable decision 
could not be made in his case.  The Board is prevented from 
granting earlier effective dates based on the law and 
regulations that apply.  38 C.F.R. § 19.5 (2002).


ORDER

Entitlement to an effective date earlier than January 21, 
2000, for the grant of service connection for post-traumatic 
stress disorder is denied.

Entitlement to an effective date earlier than January 21, 
2000, for the grant of a total rating for compensation based 
upon individual unemployability is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

